Duncan, C. J., and Carter, J., specially concurring: We concur in the conclusion reached by the court in this case that the judgment and sentence of the court be affirmed. We do not, however, concur in all that is said and determined in the opinion of the court. In this State our statute does not define the degrees of murder and fix definite penalties for the various degrees of guilt. If the accused is found guilty of murder by a jury they shall fix the punishment by their verdict. Whoever is found guilty of murder in this State shall suffer the punishment of death, or imprisonment in the penitentiary for his natural life or for a term not less than fourteen.years. The design of our statute is that the punishment shall be proportioned to the turpitude of the offense, and any evidence having a direct and legitimate bearing upon that question should be allowed to go to the jury, as the duty rests upon them to determine not only the question of the accused’s guilt, but also, if he is found guilty, the enormity of his crime and the amount of punishment that is fit and proper to be inflicted upon him. We therefore think the lower court erred in excluding the following evidence offered by plaintiff in error, the substance of which is given in the opinion of the court, to-wit: “That on May 28, 1917, a large body of men met in the city hall in the city of East St Louis, and that it was agreed and understood by the members of that assemblage that the colored people should be run out of the city of East St. Louis; that immediately thereafter colored men at different places in the city of East St. Louis were assaulted and beaten by large numbers of white men; that that condition continued until July 1, 1917; that on July 1, 1917, an inspection was made of the colored residence section around Fifteenth street and Market avenue, in said city; that said inspection was made in the day time by a large number of white men in automobiles, and that on the said day negroes in said section of the city were assaulted and beaten; that their homes were fifed into, and that at the time of said inspection a large number of white men were parading the streets of said city of East St. Louis around Fifteenth street and Market avenue, and that at about 10:3o o’clock P. M. on said day an automobile was driven hurriedly through the streets of the colored residence section of East St. Louis in the neighborhood of Fifteenth street and Market avenue and that the men in the automobile fired many shots into the homes of the colored people living in that section of the city.” The evidence aforesaid is admissible in mitigation of punishment, only, and not as a justification or as an excuse for committing, the crime. We do not here express the opinion that such evidence should be actually considered by the jury in mitigation of punishment in this case, but we do say that it was the province of the jury to consider it and to determine whether or not it should mitigate the punishment. With said evidence excluded the cause went to the jury upon the sole question whether or not the defendants were the guilty parties in the crime charged. If found guilty under the evidence the duty then simply devolved upon the jury of fixing their punishment, without any evidence in mitigation whatever. We think it was for the jury to say whether or not the killing of the deceased by the plaintiffs in error was a greater offense when done because of the conditions recited in the rejected evidence than if such killing had been done without any justification or excuse or grounds for provocation whatever. This conclusion we think is well sustained by the case of Nowacryk v. People, 139 Ill. 336. We are further of the opinion that the specific remarks of the Assistant Attorney General objected to by plaintiffs in error and also quoted in the opinion of the court, to-wit, “Gentlemen, we are demanding a conviction in this case. They are all guilty, and unless there is a conviction there will be another race riot in East St. Louis,” were improper. Such an appeal to a jury where the charge is the killing of a white man by a negro, or the killing of a negro by a white man, ought not, in our judgment, to be permitted. Its tendency is to stir up race prejudice in such cases and to unduly urge a jury to a conviction. We therefore can not sanction the holding of the court that such an appeal may be made by the Attorney General or the State’s attorney. However, as the verdict in this case was a verdict of guilty and for the lowest penalty fixed for murder, it is evident that the exclusion of the evidence offered in mitigation of punishment was not reversible error, as the jury copld not have fixed a lower punishment. We are also of the opinion that the remarks of the State’s attorney are not shown in the record to have affected the verdict of the jury and that it was not reversible error. We therefore think that the conclusion of the court was proper notwithstanding the errors aforesaid.